Citation Nr: 1134358	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to service connection for spina bifida.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2004 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record.  That Veterans Law Judge has since left the employment of the Board and the Veteran was afforded an additional hearing with the undersigned Veterans Law Judge in March 2011.  A transcript of that proceeding is of record.  

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in March 2005 and again in August 2008 for further development and adjudicative action.  Development concerning the Veteran's claim for an increased rating for a back disability has been completed, and the case has been returned to the Board for further appellate review.

The Board notes that there is an additional decision being promulgated for this Veteran with the same docket number.  In this regard, the other decision, considering entitlement to service connection for a bladder disorder, is separately adjudicated due to the Veteran being unrepresented in that appeal.

In March 2011, the Veteran provided additional evidence directly to the Board with a waiver of the RO's initial review of this evidence.  As the Veteran submitted a waiver of this evidence remand is not required.  38 C.F.R. § 20.1304(c) (2010).

The Board additionally notes that the Veteran submitted a motion in May 2011 to correct the transcript of his most recent Board hearing.  The undersigned VLJ denied the motion in a May 2011 reply.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability manifests in complaints of pain, limited range of motion, and spasm, but with no evidence of ankylosis or incapacitating episodes totaling 6 weeks or more.

2.  The competent evidence does not show that the Veteran's congenital spina bifida underwent a permanent worsening as a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a lumbosacral strain with sciatica and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5243, 8520 (2010).

2.  The criteria for an award of secondary service connection for spina bifida have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2006 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in September 2009.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination and lay statements as well as the Veteran's voluminous contentions.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at Board hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board acknowledges that there was a prior remand, which in part ordered to delineate the manifestations of the Veteran's back disability, separating out the service-connected disability from any other conditions not related to the Veteran's active service.  The Board additionally acknowledges that the most recent VA examination report was not responsive to the questions posed in the remand concerning this issue.  However, pursuant to Mittleider, the Board finds that all of the Veteran's current back disabilities should be attributed to his service-connected condition and that further attempts to delineate service-connected versus non-service connected manifestations would be futile.  Mittleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).  Thus, as there is no prejudice to the Veteran in such a finding, the Board declines further remand on this issue.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Increased Rating- Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Veteran's claim for an increased rating for his back disability was received in 2002.  He has been in receipt of a 40 percent disability rating for his back since July 16, 1990, and in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective April 24, 1993.

The Board notes that, during the course of this appeal, specifically, on September 23, 2002, and once again on September 26, 2003, the regulations pertaining to the evaluation of service-connected disabilities of the spine were revised.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 23, 2002, a 10 percent rating for lumbar disc disease was warranted for mild intervertebral disc syndrome, or in the alternative, for slight limitation of motion of the lumbar spine or characteristic pain on motion from lumbosacral strain.  A 20 percent evaluation was warranted for lumbar disc disease where there was evidence of moderate limitation of motion of the lumbar segment of the spine, or, in the alternative, moderate intervertebral disc syndrome with recurring attacks.  A 20 percent evaluation was, similarly, indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of severe limitation of motion of the lumbar spine, or, in the alternative, severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  A 40 percent evaluation was, similarly, indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim revised criteria for intervertebral disc syndrome which became effective September 23, 2002, a 10 percent evaluation is indicated for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from December 23, 2002, to September 25, 2003).  Those criteria remained in effect with the revision under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id.

The schedular criteria which became effective September 26, 2003, provide a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010). 

Turning to the evidence of record, the Veteran's VA clinical reports indicate some treatment for the Veteran's back disability.  More specifically, a September 2001 MRI indicated left lateral disk herniation at L4-5.  An April 2002 note indicates significantly reduced bilateral lower extremity strength with deep tendon reflexes at 1+ bilaterally.  A May 2002 treatment note indicates motor testing at 4/5 secondary to pain, sensation intact throughout except the lateral left calf with 2+ reflexes in the lower extremities.

The Veteran was afforded a VA examination in March 2002.  He had left and right lateral bending of 0 to 10 degrees; extension from 0 to 5 degrees; and flexion from 0 to 15 degrees.  He had 5-/5 motor strength with questionable effort, normal sensation throughout both extremities and 2+ deep tendon reflexes at the knees and ankles going to the toes bilaterally.  The examiner indicated an L4-5 disk herniation with nerve root displacement and radiculopathy.  A July 2002 VA examination report indicates that the findings were unchanged from March.

A September 2002 VA examination report indicates forward flexion to 20 degrees; extension to 10 degrees; and, right/left lateral flexion to 25 degrees.  Normal muscle tone and bulk were noted in both lower extremities with grossly normal strength.

Upon VA examination in July 2003, the Veteran had a normal gait.  He was able to climb on and off the examination table without difficulty and he bent forward multiple times to retrieve letters from his suitcase on wheels, all without pain or discomfort.  However, when asked to demonstrate his range of motion, the Veteran indicated that he could not move at all and demonstrated zero flexion, extension and lateral bending.  The examiner noted that the two observations were completely inconsistent and that this suggested symptom exaggeration.  The examiner also noted that deep tendon reflexes could not be elicited; demonstrated ankle strength was almost zero; straight leg testing was totally negative in the sitting position and produced complaints of severe pain with elevation of the right leg to no more than 15 degrees and the left leg to no more than 10 degrees.  The examiner indicated that these results were not physiologic and again suggested symptom exaggeration.  The Veteran was diagnosed with chronic low back pain with physical examination complicated by overt signs of symptom exaggeration.  

The record also reflects treatment with a chiropractor.  More specifically, a February 2004 treatment note indicates very limited range of motion of the lumbar spine with pain upon all ranges of motion.  Additionally, an August 2005 private treatment record indicates that the Veteran had a motor vehicle accident on August 4, 2005, with low back pain radiating to the left hip and tingling in the right foot.  The Veteran was diagnosed with disc degeneration and mild facet arthritis by MRI evidence.

The Veteran testified at his December 2004 Board hearing that he is incapacitated virtually every day.

A January 2008 VA examination report indicates that the Veteran had no physician-directed bed rest.  He endorsed daily pain, radiating into the posterior bilateral legs down to the feet, with numbness and weakness.  The objective examination revealed that the Veteran walked without a limp; right and left lateral bending was from 0 to 15 degrees; extension was from -15 to 0 degrees; flexion was from 15 to 30 degrees; right rotation was from 0 to 30 degrees; left rotation was from 0 to 20 degrees with pain on all ranges of motion.  There was normal sensation, 5/5 motor strength and no absent deep tendon reflexes.  There was no change with repetitive testing.  

The Board notes that the Veteran has also submitted various medical literature and articles with generic descriptions of various back disabilities.  He had also submitted various lay statements indicating the extent of the impact of his disabilities on activities of daily living.  

Turning to the pre-amended rating criteria, the Board notes that the Veteran is already in receipt of a 40 percent evaluation, and is not shown to have ankylosis of the spine by objective evidence.  Thus, the only diagnostic code that could provide a higher evaluation under the old criteria is Diagnostic Code 5293.  The Board additionally notes that, although the Veteran has made complaints of neurological symptoms which he believes are associated with his service-connected back disability, there is no objective evidence in the file, by way of EMG studies, which indicates such problems and there is no objective evidence in the claims file that the Veteran's subjective complaints are related to his service-connected back disability.  Thus, he is not entitled to a higher available rating under Diagnostic Code 5293 (2002) of 60 percent contemplating severe disc disease with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  Indeed, the neurologic findings detailed above show no more than severe (as opposed to pronounced) symptoms.  For example, motor testing was at no time worse than 4/5.  

Under the revised rating criteria, the Board initially notes that while the Veteran has reported flare-ups of disc disease, the evidence does not reflect that he has suffered from incapacitating episodes requiring bed rest prescribed by a physician.  In this regard, the January 2008 VA examination report revealed that the Veteran did not have any incapacitating episodes.  The Board acknowledges the Veteran's testimony that he is incapacitated every day.  However, there is no indication of physician-prescribed bed rest in the claims file and there is no showing of hospitalization or continuous treatment by a physician for his back disability.  Thus, the evidence does not reflect that the Veteran has suffered from incapacitating episodes as defined by the rating schedule for a total duration of 6 weeks over the period of 12 months.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected back disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board additionally notes that the Veteran has been receiving TDIU since 1993 for his service-connected disabilities.  

In sum, there is no basis for a rating in excess of 40 percent for the Veteran's low back disability over any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection- Spina Bifida

The Veteran is claiming service connection for spina bifida occulta.  Such has been shown to be congenital in nature.  See October 2008 VA examination report.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990).

VA regulations specifically prohibit service connection for a congenital or developmental defect-unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

Based on the above, an award of service connection would be appropriate here if the evidence demonstrates that the congenital condition of spina bifida was aggravated by the Veteran's active service or by a service-connected disability.  However, the evidence in this case does not establish that such aggravation has occurred, as will be discussed below.

A VA examiner in October 2008 reviewed the claims file and concluded that the spina bifida occulta at T12 and L1 shown in the radiographic record was likely an incidental finding, from which the Board reasonably infers that such spina bifida was asymptomatic, or, at the very least, was not responsible for the symptoms raised by the Veteran for which the x-rays were taken.  Hence, the use of the term "incidental."  The examiner continued by stating that, in his review of the record, he found no complaints of pain in the upper lumbar or lower thoracic regions (the area where the spina bifida was found).  Rather, the Veteran's pain has been limited to the lower lumbar area and around the hips.  For this reason, the examiner concluded that there was no indication that the spina bifida had worsened (because there was no pain in the areas associated with that condition).  The examiner further remarked that the complaints involving the low back and hips, including complaints of radicular symptoms, were unrelated to the spina bifida occulta and instead were attributable only to the service-connected lumbar disability.  

The examiner's findings in 2008 are deemed adequate.  He reviewed the file and explained, in essence, that no complaints were seen involving the anatomical region of the spina bifida.  From that fact, he concluded that there had been no worsening of that condition.  Moreover, no other medical evidence of record refutes his conclusion.  

The Veteran himself believes that his spina bifida occulta was aggravated by his active service or is secondary to his service-connected lumbar disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  As such, his opinion as to etiology does not constitute probative evidence in this case.

For the foregoing reasons, service connection must be denied for spina bifida occulta.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.

Service connection for spina bifida is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


